Citation Nr: 1429429	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 10, 2008, for the grant of a 60 percent rating for asthma.

2.  Entitlement to a disability rating in excess of 30 percent for asthma as of October 1, 2010.

3.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from August 1988 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, September 2009, May 2010, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to a disability rating in excess of 30 percent for asthma as of October 1, 2010, and entitlement to an initial disability rating in excess of 50 percent for major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the current appeal, the Veteran did not seek entitlement to an increased rating for his service-connected asthma prior to his claim which VA received on April 10, 2008, and there is no factually ascertainable basis to conclude that his asthma increased in severity within the year before VA received his claim.

2.  The Veteran's major depressive disorder is manifested by shortness of patience, violent ideation, suicidal thoughts, difficulty sleeping, irritability, anxiety, difficulty concentrating, depressed mood, decreased energy, decreased motivation, and anger.

CONCLUSIONS OF LAW

1.  An effective date earlier than April 10, 2008, for the award of a 60 percent rating for asthma, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.97 (2013).

2.  The criteria for an initial 50 percent rating for major depressive disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to an initial disability rating in excess of 30 percent for major depressive disorder, the Board notes that the grant of a 50 percent disability rating does not preclude higher ratings on remand; rather, it reflects the level of disability warranted by the current record prior to the additional development discussed in the remand below.  Consequently, as still higher ratings are not being denied by this decision, no discussion of VA's duties to notify and assist as to the Veteran's major depressive disorder is required at this time.

With respect to the claim for entitlement to an effective date prior to April 10, 2008 for the grant of a 60 percent rating for asthma, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the April 2008 letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently adjudicated in a September 2009 rating decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Earlier Effective Date: Asthma

The Veteran contends that an effective date prior to April 10, 2008 is warranted for the award of a 60 percent disability rating for asthma.  In his November 2008 notice of disagreement, the Veteran asserts that the effective date of his 60 percent rating should be February 12, 2008, which is the date with which he signed his claim for an increased rating for asthma.

Historically, VA granted service connection for the Veteran's asthma in an April 2003 rating decision, and assigned a 10 percent rating.  The Veteran filed a notice of disagreement with the disability rating in June 2003.  VA filed a statement of the case in June 2003 in which it increased the Veteran's rating from 10 to 30 percent.  The Veteran did not timely file a substantive appeal with the June 2003 statement of the case.

As the Veteran correctly reports, he signed his current claim for an increased rating for his asthma with the date of February 12, 2008.  The VA date stamp marking receipt of the claim shows a date of April 10, 2008.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (emphasis added).  This statutory provision is implemented by a regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Although the Veteran listed the date of February 12, 2008 when signing his claim for an increased rating, the effective date of the increased rating is based on the date of VA's receipt of the claim.  Therefore, the April 10, 2008 effective date for the grant of a 60 percent rating for asthma is proper.

An exception to that rule regarding increased ratings applies under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability was present within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, the evidence of record does not provide factually ascertainable basis to conclude that the Veteran's service-connected asthma increased in severity within the year before VA received his April 10, 2008 claim.  Therefore, the claim for an earlier effective date than April 10, 2008 for the assignment of a 60 percent rating for asthma is denied.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.")

Higher Initial Rating: Major Depressive Disorder

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's major depressive disorder, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is currently rated at 30 percent under DC 9434 for major depressive disorder as of September 14, 2009.  He contends in his December 2010 notice of disagreement and his July 2011 substantive appeal that a higher rating is warranted.

The Veteran's major depressive disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, including VA treatment and examination reports dated through June 2010, the Board finds that the Veteran's major depressive disorder results in at least occupational and social impairment with reduced reliability and productivity due to such symptoms as shortness of patience, violent ideation, suicidal thoughts, difficulty sleeping, irritability, anxiety, difficulty concentrating, depressed mood, decreased energy, decreased motivation, and anger.  Because the Veteran's GAF scores from his VA examination and treatment records range from 50 to 56, reflecting moderate to serious symptoms, and because his symptoms are consistent with occupational and social impairment with reduced reliability and productivity, a rating of at least 50 percent is warranted.


ORDER

Entitlement to an effective date prior to April 10, 2008, for the grant of a
60 percent rating for asthma is denied.

An initial rating of 50 percent for major depressive disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Although the Board regrets the delay, additional development is required as to the issues of entitlement to a disability rating in excess of 30 percent for asthma as of October 1, 2010, and entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

The Veteran reported in his December 2010 notice of disagreement that his asthma and major depressive disorder are worse than was reflected in his examinations.  Moreover, his most recent examinations for major depressive disorder and asthma took place in February 2010 and April 2012, respectively.  Further, the most recent treatment records are dated January 2013.  As such, the evidence indicates that the disabilities may have increased in severity since the last examinations, and VA is required to afford him contemporaneous examinations to assess their current nature, extent, and severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his major depressive disorder and asthma, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Medical Center in Greenville, North Carolina, should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his major depressive disorder and asthma that are not already of record, including those from the VA Medical Center in Greenville, North Carolina.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his major depressive disorder and asthma, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's major depressive disorder, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and estimate the Veteran's GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the impact that the Veteran's major depressive disorder has on his ability to secure and maintain substantially gainful employment.

4.  After obtaining any outstanding treatment records regarding the Veteran's asthma, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including the Veteran's Forced Expiratory Volume in one second (FEV-1); the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); the frequency of visits to a physician for required care of exacerbations; the number of courses per year of systemic (oral or parenteral) corticosteroids; the number of asthma attacks per week with episodes of respiratory failure; and the frequency of use of systemic high dose corticosteroids or immuno-suppressive medications.

5.  Then readjudicate the issues of (1) entitlement to a disability rating in excess of 30 percent for asthma as of October 1, 2010, and (2) entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


